Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 1 of 20   PageID #:
                                  10226


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI`I

                                    )
 CHAD BARRY BARNES,                 )
                                    )
             Plaintiff,             )
                                    )
       v.                           )
                                    )
 SEA HAWAI`I RAFTING, LLC;          )
 et al.                             )     Civ. No. 13-00002 ACK-WRP
                                    )
             Defendants.            )
                                    )


    ORDER (1) GRANTING PLAINTIFF’S MOTION FOR RECONSIDERATION,
     ECF. NO. 724, (2) STAYING THE BOND AND INTERLOCUTORY SALE
      PROCESS, AND (3) IMPOSING PARTIAL ENHANCED COMPENSATORY
  SANCTIONS PURSUANT TO THE ENHANCED SANCTIONS ORDER, ECF NO. 657

             For the reasons set forth below, the Court GRANTS

 Plaintiff Chad Barry Barnes’s Motion to Reconsider Minute Order

 [ECF No. 717] Administratively Withdrawing Barnes’ Motion for

 Summary Judgement to Pierce the Corporate Veil, ECF No. 724 (the

 “Motion to Reconsider”).      The Court also STAYS, pending a

 decision on appeal, any action regarding an interlocutory sale

 and/or posting of a cash bond.         Finally, the Court imposes

 partial enhanced compensatory sanctions against Defendant Kris

 Henry and Defendant Aloha Ocean Excursions, LLC (“AOE”) pursuant

 to the Court’s inherent power and based on the grounds set forth

 in the Court’s Order Imposing Enhanced Sanctions, ECF No. 657

 (the “Enhanced Sanctions Order”).        Such sanctions shall be

 calculated to compensate Plaintiff Barnes for the amount of the

                                    - 1 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 2 of 20        PageID #:
                                  10227


 U.S. Marshals fees (including insurance) and storage costs

 (together, the “Custodial Costs”) incurred to maintain the

 vessel Tehani under arrest between August 29, 2019 (the date the

 Court issued the first Order Imposing Sanctions, ECF No. 608

 (the “Initial Sanctions Order”)) and August, 13, 2020 (the date

 of issuance of this Order), and shall require Defendant Henry

 and Defendant AOE to pay any currently-owing Custodial Costs and

 the ongoing Custodial Costs either until the vessel Tehani is

 released by bond or sale or upon an earlier Court order.



                                 BACKGROUND

             This case has a long and complex procedural history,

 which the Court does not undertake to relay here.           The Court

 instead describes only those facts relevant to the issues before

 it now.

 I.    Sanctions Against Defendant Henry and Defendant AOE            1/


             On August 29, 2019, the Court assessed sanctions on

 Defendant AOE and Defendant Henry in the amount of $25,000, to

 be paid jointly and severally, for conduct that the Court found

 was “tantamount to bad faith.”        ECF No. 608.    Defendant AOE and

 Defendant Henry were sanctioned based on bad-faith

 misrepresentations Defendant Henry made in 2016 that ultimately



       1/ The Enhanced Sanctions Order contains more details about the conduct
 that led to the Court to sanction Defendant AOE and Defendant Henry.

                                    - 2 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 3 of 20   PageID #:
                                  10228


 led to the transfer in ownership of the commercial-use permit

 associated with the vessel M/V Tehani from Defendant Sea Hawai`i

 Rafting, LLC (“SHR”) to Defendant AOE.         In imposing the first

 round of sanctions, the Court made clear that the sanctions

 would be “subject to significant enhancement” should the permit

 not be reissued to Defendant SHR.

             After Defendant Henry and Defendant AOE paid the

 initial sanctions but failed to effectuate the reissuance of the

 permit back to Defendant SHR, the Court issued a second order

 imposing “enhanced sanctions” to compensate Plaintiff Barnes for

 “the measurable loss resulting from Defendant AOE’s and

 Defendant Henry’s sanctionable conduct,” which would be

 calculated in several parts:

             (1) the value of the permit, which represents
             the loss suffered by Barnes as a result of the
             permit being wrongfully transferred from
             Defendant SHR to Defendant AOE and then never
             reissued to Defendant SHR, and (2) attorney’s
             fees and costs incurred by Plaintiff Barnes in
             responding to Defendant AOE’s and Defendant
             Henry’s sanctionable conduct.

 Enhanced Sanctions Order at 2.

             To calculate the first part—the value of the permit—

 the Court appointed Robert Oakley to conduct an appraisal of the

 vessel and the permit.      Id. at 32.     The Court also stated that

 it may consider the prior appraisal submitted by Defendant AOE

 in early 2019, and gave the parties permission to submit their


                                    - 3 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 4 of 20    PageID #:
                                  10229


 own appraisal reports, which neither chose to do.2/           See id.

 Finally, the Court allowed Plaintiff Barnes to “conduct limited

 discovery to determine Defendant Henry’s and Defendant AOE’s use

 of the permit since it was transferred to Defendant AOE and the

 profits generated therefrom.”        Id. at 33.    To calculate the

 second part—attorney’s fees and costs—the Court provided that

 Plaintiff Barnes could submit materials addressing his

 entitlement to such costs, which would then be reviewed by the

 Magistrate Judge.     The Court stated:

             After Mr. Oakley’s appraisal report is filed
             and the Court has reviewed it, together with
             any appraisal reports submitted by the parties
             and the prior report submitted by Defendant
             AOE in early 2019, the Court will hold a
             hearing to allow the parties to express their
             positions   and   thereafter   calculate   the
             monetary amount of enhanced sanctions payable
             to compensate Plaintiff Barnes for his losses
             stemming from the Defendants’ sanctioned
             conduct, and issue an order imposing such
             enhanced sanctions accordingly.

 Enhanced Sanctions Order at 34-35.

             Although the Enhanced Sanctions Order broadly

 described the basis for the enhanced sanctions and how they

 would be calculated, no enhanced sanctions have yet been

 calculated or paid.3/


       2/ The parties had 30 days from the date the Enhanced Sanctions Order
 was issued to submit reports from any reputable marine surveyor. Enhanced
 Sanctions Order at 32.
       3/ This is partially due to delays caused by the Covid-19 pandemic,
 (Continued . . . )


                                    - 4 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 5 of 20    PageID #:
                                  10230


 II.   Attempts to Pierce the Corporate Veil

             Well before the sanctions matters arose, Plaintiff

 Barnes has been seeking to pierce the corporate veil of

 Defendant SHR in an attempt to hold Defendant Henry personally

 liable for maintenance and cure.        See, e.g., ECF No. 157 (2015

 motion seeking to pierce the corporate veil).          Several

 intervening issues related to Defendant SHR’s and Defendant

 Henry’s bankruptcies and the bad-faith transfer of the

 commercial-use permit caused the Court to postpone ruling on

 whether Plaintiff Barnes could successfully pierce the veil.

 See ECF No. 158.     Several years later, in late 2019, the

 bankruptcy court ruled that Defendant Henry’s bankruptcy

 discharge prevented Plaintiff Barnes from recovering any

 maintenance and cure from Defendant Henry personally, whether or

 not the corporate veil could be pierced.

             On appeal in the district court, Judge Watson affirmed

 in part and reversed in part, clarifying that Plaintiff Barnes

 could in fact pursue his maintenance and cure claim against

 Defendant Henry personally if the corporate veil was pierced,

 but only up to the value of the in rem claim against the Vessel




 which prevented the Court-appointed appraiser from surveying the vessel to
 determine its and the commercial-use permit’s value. Only just recently was
 the inter-island quarantine lifted, allowing the appraiser to conduct the
 survey. The Court just received the appraiser report, which will now allow
 the Court to move forward with assigning a number to a portion of the
 enhanced sanctions.

                                    - 5 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 6 of 20    PageID #:
                                  10231


 Tehani (which would include the value of the permit should the

 Ninth Circuit find it appurtenant).          See Barnes v. Henry,

 Consolidated Case No. 1:19-cv-00210 (Doc. No. 12) (D. Haw. Jan.

 13, 2020); Barnes v. Henry, Consolidated Case No. 1:19- cv-00211

 (Doc. No. 12) (D. Haw. Jan. 13, 2020); see also In re Sea Hawaii

 Rafting, LLC, Bankr. No. 14-01520 (D. Haw. Bankr.).           Simply put,

 Judge Watson’s ruling would allow Plaintiff Barnes to recover

 against Defendant Henry only for the amount of the secured

 maritime lien, meaning the value of the vessel Tehani.

              Following Judge Watson’s rulings, and around the time

 the Enhanced Sanctions Order was issued, this Court sua sponte

 reinstated Plaintiff Barnes’s prior motion to pierce the

 corporate veil.     See ECF No. 658.       Meanwhile, Plaintiff Barnes

 appealed Judge Watson’s rulings to the Ninth Circuit.            On July

 1, 2020, Plaintiff Barnes filed the MSJ to pierce the corporate

 veil.      ECF No. 703.   In it, he asks the Court to pierce the

 corporate veil of Defendant SHR4/ to hold Defendant Henry

 “personally liable for the Maintenance payments which SHR owes

 to Barnes as part of his wages, as if Henry were standing in

 SHR’s shoes.”      MSJ at 3.




       4/ At some points in the MSJ, Plaintiff Barnes seems to also reference
 the idea of piercing the corporate veil of Defendant AOE. The Court makes no
 finding at this time as to the merits of any arguments raised in the motion.

                                    - 6 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 7 of 20   PageID #:
                                  10232


 III. Attempts to Release the Vessel & the Intervening Ninth
      Circuit Stay

             The vessel Tehani has been under arrest since March

 14, 2019.    Plaintiff Barnes has been prepaying the Custodial

 Costs to maintain the vessel in the custody of the U.S.

 Marshals.    In early June 2020, Plaintiff Barnes moved the Court

 for an interlocutory sale, ECF No. 680, and asked it to

 reconsider the prior holding that the Plaintiff must prepay the

 Custodial Costs, ECF No. 681.       He represented that it was not

 financially feasible for Plaintiff Barnes to continue paying the

 expenses as he was living on Social Security disability

 payments.    ECF No. 681 at 2.      Around the same time, the U.S.

 Marshal contacted the Court to advise of late payments of fees

 and costs and to caution the Court that the Marshals would need

 to be relieved as custodians if they did not receive payment.

             In the midst of the Court and the parties dealing with

 those logistical problems, the Ninth Circuit on June 8 issued a

 broad and unequivocal stay of the admiralty and bankruptcy

 proceedings.    ECF No. 683.     Given several time-sensitive pending

 matters—including the accruing costs for the Marshals to

 maintain custody of the vessel, the need to consider proceeding

 with the interlocutory sale, and the readiness to move forward

 with calculating the enhanced compensatory sanctions—the Court

 requested that the Ninth Circuit lift the stay.          See ECF No.


                                    - 7 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 8 of 20   PageID #:
                                  10233


 685.    The Ninth Circuit granted the Court’s request and lifted

 the stay on June 19.      ECF No. 688.     Pursuant to the statutory

 requirement, the Court subsequently denied Plaintiff Barnes’s

 motion for reconsideration of the Court’s prior order requiring

 him to prepay the Custodial Costs, ECF No. 694.          Thereafter,

 Plaintiff Barnes made a payment to the Marshals to maintain

 custody of the vessel.

 IV.    The Court’s July 17, 2020 Minute Order

             On July 17, 2020, the Court issued a Minute Order, ECF

 No. 717 (the “Minute Order”), which inter alia administratively

 withdrew Plaintiff Barnes’s Motion for Summary Judgement and to

 Pierce the Corporate Veil of Defendant Sea Hawaii Rafting, LLC,

 ECF No. 703 (the “MSJ”).      The Court stated its rationale as

 follows:

             In light of the above and several pending
             appeals, it also appears to the Court to be in
             all the parties’ best interests and in the
             economy of justice to defer proceeding with
             the Motion for Summary Judgment to Pierce the
             Corporate Veil, ECF No. 703, until the Ninth
             Circuit rules on certain pending appeals,
             primarily those regarding rulings by Judge
             Watson with respect to the extent to which
             Plaintiff Barnes may recover from Defendant
             Henry personally if the corporate veil is
             successfully pierced.      Because Plaintiff
             Barnes’s Motion for Summary Judgment to Pierce
             the Corporate Veil directly implicates issues
             on appeal and may be impacted by the release
             or   sale    of   the   vessel,   the    Court
             ADMINISTRATIVELY WITHDRAWS that motion.

 Minute Order at 2-3 (footnote omitted).

                                    - 8 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 9 of 20   PageID #:
                                  10234


             In the same Minute Order, the Court advised the

 parties that it was inclined to require Defendant Henry and

 Defendant AOE to pay certain Custodial Costs as partial

 sanctionable compensation for Barnes.        The Court allowed the

 parties the opportunity to brief that issue and then held a

 hearing on July 31, 2020, at which the parties and the Court

 discussed several of the overlapping issues in this case.

             Meanwhile, the motion for interlocutory sale remains

 pending.    Defendants in response to the motion for interlocutory

 sale indicated that Defendant SHR had an interest in first

 having the opportunity to offer a cash bond for the release of

 the vessel, which the Court agreed to.        See ECF No. 717.

             In the course of recent briefings and hearings before

 the Court, both parties have now suggested that the Court should

 stay the interlocutory sale and bond process pending the Ninth

 Circuit appeal as to whether the commercial-use permit is an

 appurtenance to the vessel, which could impact the value of the

 vessel (and therefore the maritime lien).



                                  STANDARD

             A party may ask the court to reconsider and amend a

 previous order pursuant to Federal Rule of Civil Procedure

 (“FRCP”) 59(e).     Reliance Ins. Co. v. The Doctors Co., 299 F.

 Supp. 2d 1131, 1153 (D. Haw. 2003).         FRCP 59(e) offers “an

                                    - 9 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 10 of 20    PageID #:
                                   10235


  extraordinary remedy, to be used sparingly in the interests of

  finality and conservation of judicial resources.”         Id. (citing

  Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)).             In the

  Ninth Circuit, a successful motion for reconsideration must

  accomplish two goals.     First, it must demonstrate some reason

  why the court should reconsider its prior decision.            Na Mamo

  O’Aha ‘Ino v. Galiher, 60 F. Supp. 2d 1058, 1059 (D. Haw. 1999)

  (citation omitted).     Second, a motion for reconsideration must

  set forth facts or law of a strongly convincing nature to induce

  the court to reverse its prior decision.         Id.   Courts have

  established three grounds justifying reconsideration:           (1) an

  intervening change in controlling law; (2) the availability of

  new evidence; and (3) the need to correct clear error or prevent

  manifest injustice.     Mustafa v. Clark Cty. Sch. Dist., 17 F.3d

  1169, 1178-79 (9th Cir. 1998); Galiher, 60 F. Supp. 2d at 1059;

  Reliance, 299 F. Supp. 2d at 1153.         This District has

  implementing these standards in Local Rule 60.1.2.         Galiher, 60

  F. Supp. 2d at 1059; Reliance, 299 F. Supp. 2d at 1153.

  “Whether or not to grant reconsideration is committed to the

  sound discretion of the court.”       Navajo Nation v. Confederated

  Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046

  (9th Cir. 2003) (citing Kona Enter., 229 F.3d at 883).




                                    - 10 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 11 of 20   PageID #:
                                   10236


                                 DISCUSSION

  I.    Stay of Interlocutory Sale and/or Bond

             As noted above, both parties have suggested the Court

  should stay the posting of a cash bond and/or the interlocutory

  sale of the vessel until the Ninth Circuit has ruled on the

  pending appeal of whether the commercial-use permit is

  appurtenant to the vessel.      The Court finds that a stay of those

  matters is appropriate to ensure the proper valuation for

  releasing the vessel pursuant to a cash bond payment or sale.

  Therefore, the Court ADMINISTRATIVELY WITHDRAWS Plaintiff

  Barnes’s Motion for Interlocutory Sale, ECF No. 680, and STAYS

  any action regarding the sale and/or posting of a bond.          Upon

  the Ninth Circuit ruling on the permit-appurtenance issue,

  either party may move the Court to reinstate the motion or to

  allow Defendant SHR the opportunity to post a cash bond.

  II.   Imposition of Partial Compensatory Enhanced Sanctions

             Turning next to the payment of certain Custodial

  Costs, the Court imposes as partial compensatory enhanced

  sanctions, based on Defendant Henry and Defendant AOE’s bad-

  faith conduct, the prior Custodial Costs between the date of the

  Initial Sanctions Order and the date of this Order, as well as

  any currently-owing Custodial Costs and the ongoing Custodial

  Costs to maintain the vessel in custody until the vessel is

  released from Plaintiff Barnes’s maritime lien or upon earlier

                                    - 11 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 12 of 20   PageID #:
                                   10237


  Court order.    The Custodial Costs thus far have been prepaid by

  Plaintiff pursuant to 28 U.S.C. § 1921.        See also ECF No. 315.

  Ordinarily, such costs are taxable against Defendants.          See ECF

  No. 315 at 3 n.1 (citing In re Lindsey, 178 B.R. 895, 902 (Bankr.

  N.D. Ga. 1995)); Haw. Local Admiralty R. E.13(b).         However, were

  this an ordinary case, the arrest period would have been much

  shorter, and the vessel released much sooner.

             As a result of various factors, the vessel remains

  under arrest after almost a year and a half.         The major factor

  for the delay is the sanctioned bad-faith conduct of Defendant

  Henry and Defendant AOE.      See generally Enhanced Sanctions Order

  (addressing the impact of Defendant Henry’s and Defendant AOE’s

  bad-faith conduct and requiring that those Defendants pay

  certain costs as enhanced sanctions).        Their bad-faith conduct

  set in motion a series of events that contributed to the delays

  in this case, precluded a feasible sale of the vessel with

  access to the permit (which was necessary for meaningful

  operation of the vessel), and caused Plaintiff to face

  continuing payments to maintain the arrest of the vessel.            While

  Defendants were attempting to stall or limit Plaintiff’s

  recovery, it was not feasible to proceed with the sale of the

  vessel.   The permit had been wrongfully transferred, and that

  also raised questions about the proper value of the vessel.



                                    - 12 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 13 of 20   PageID #:
                                   10238


             Thus, exercising its broad authority as a court

  sitting in admiralty and its inherent authority as discussed in

  the Enhanced Sanctions Order, the Court finds at this time that

  requiring Defendant AOE and Defendant Henry—because of their

  bad-faith conduct—to pay a portion of (that is, only from the

  date the Enhanced Sanctions Order was issued) the prior-incurred

  Custodial Costs, as well as any currently-owing Custodial Costs

  and the ongoing future Custodial Costs, is the most equitable

  approach to handling the unique circumstances of this case.           Cf.

  Beauregard, Inc. v. Sword Servs. L.L.C., 107 F.3d 351, 353 (5th

  Cir. 1997) (approving of the district court’s use of its

  discretion and “inherent powers” to manage litigation and noting

  that “[c]ourts routinely enter orders that divide the custodia

  legis expenses among the parties of an in rem action” and

  “[w]hen such orders are entered is largely discretionary and

  vary in different cases”).      For purposes of equity and based on

  their identified bad-faith conduct, the Court directs that

  Defendant AOE and Defendant Henry are required to compensate

  Barnes—as partial compensatory enhanced sanctions—in the amount

  of the prior Custodial Costs from the date of the Initial

  Sanctions Order through the date of this Order.         Going forward,

  pending the Ninth Circuit appeals and until the vessel is

  released or upon an earlier Court order, Defendant Henry and

  Defendant AOE are directed to pay—as further partial

                                    - 13 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 14 of 20     PageID #:
                                   10239


  compensatory enhanced sanctions based on the same sanctioned

  bad-faith conduct—any currently-owing Custodial Costs and the

  ongoing Custodial Costs.5/

             The Court emphasizes that it is not imposing new

  sanctions.    It is simply quantifying a portion of the

  compensatory enhanced sanctions already assessed in the Enhanced

  Sanctions Order.     The Court also notes that the imposition of

  sanctions in the form of prior and ongoing Custodial Costs does

  not encompass all the enhanced sanctions imposed by the Court in

  the Enhanced Sanctions Order.        To the contrary, the Court will

  later impose the rest of the compensatory enhanced sanctions as

  described in the Enhanced Sanctions Order.          See Enhanced

  Sanctions Order at 33-35.

             In sum, the Court has broad discretion in an admiralty

  case to fashion an equitable remedy.         It also has inherent

  authority to sanction, which it has already made detailed

  findings on in the Enhanced Sanctions Order.           Thus, exercising

  its discretion and authority, the Court directs Plaintiff Barnes

  to submit, within 20 days of issuance of this Order, an

  affidavit with evidence of the prior amounts paid for the



        5/ As noted above, such fees are ordinarily prepaid by the plaintiff
  and taxable as costs. The Court’s imposition of enhanced sanctions now—
  requiring that Defendants pay Plaintiff Barnes back for certain Custodial
  Costs and pay for ongoing Custodial Costs should not be considered as
  precluding the later imposing of other costs (so long as those costs are not
  the same as those already reimbursed by Defendants as enhanced sanctions).

                                     - 14 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 15 of 20   PageID #:
                                   10240


  Custodial Costs between August 29, 2019, and the date of this

  Order, for review by the Magistrate Judge.        Defendant Henry and

  Defendant AOE are ORDERED to issue payment to Barnes for those

  prior Custodial Costs within 14 days after the Magistrate

  Judge’s finding that Plaintiff has made the requisite showing of

  such costs.    The parties also are ORDERED to immediately confer

  with each other and with the U.S. Marshal about coordinating for

  Defendant Henry and Defendant AOE to begin paying the currently-

  owed and ongoing future payments to the Marshals and storage

  costs to the marina for such Custodial Costs.

  III. Motion for Reconsideration

             On July 20, Plaintiff Barnes sought reconsideration of

  the Court’s decision to administratively withdraw his MSJ to

  pierce the corporate veil.      As stated, the Court withdrew the

  motion for several reasons:      (1) the pending Ninth Circuit

  appeal regarding whether the permit is appurtenant to the

  vessel, which would impact the value of the maritime lien; (2)

  the pending Ninth Circuit appeal of the Judge Watson order,

  which would impact to what extent, if any, Plaintiff Barnes

  could recover against Defendant Henry, even if he were to

  successfully pierce the veil; and (3) the likelihood that the

  vessel (and therefore the maritime lien) would be released

  through an interlocutory sale or posting of a cash bond,

  possibly making a recovery of the maritime lien claim under

                                    - 15 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 16 of 20   PageID #:
                                   10241


  Judge Watson’s ruling duplicative.         The Court’s overarching

  reason was an attempt to encourage efficiency and the “economy

  of justice.”    Minute Order at 3.

             Plaintiff Barnes argues that the Court should

  reconsider its decision because “[t]he question of how much

  Barnes can recover if he pierces the corporate veil does not in

  anyway affect the question of whether or not Barnes can pierce

  the corporate veil.”     Mot. Recon. at 3.      Defendant AOE and

  Defendant Henry in response argue that “the Court’s withdrawal

  of Plaintiff’s Motion for Summary Judgment was a sound judgment

  call and cannot be said to be a manifest error, especially given

  the number of issues on appeal and the fact that all but one of

  the pending appeals were initiated by Plaintiff.”         ECF No. 735

  (“Opposition”) at 3.

             Under ordinary circumstances, the Court would find

  Defendant AOE and Defendant Henry’s arguments persuasive and

  reaffirm its prior decision, which as Defendants point out was

  simply a judgment call based on the circumstances as they

  existed at that time.     However, the Court—again exercising its

  judgment and discretion—finds that the more appropriate course

  of action would be to GRANT Plaintiff Barnes’s Motion to

  Reconsider and reinstate his MSJ seeking to pierce the corporate

  veil.



                                    - 16 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 17 of 20    PageID #:
                                   10242


             First, it has now been some seven years since the

  accident that triggered this case took place on the vessel

  Tehani.   The Ninth Circuit at multiple junctures has encouraged

  this Court to proceed swiftly to ensure Plaintiff Barnes’s

  recovery of maintenance and cure to which he may be entitled.

  See, e.g., Barnes v. Sea Haw. Rafting, LLC, 889 F.3d 517, 543

  (9th Cir. 2018) (“We urge the district court to move quickly

  upon remand.”); id. at 543 n.21 (approving of the district

  court’s approach to sever the issue of maintenance and cure and

  set it for trial and encouraging “the court and the parties to

  continue to pursue it expeditiously on remand”); see also ECF

  No. 688 (lifting the stay to allow the district court to move

  forward with the case).      Moreover, before Judge Watson’s ruling

  that Plaintiff Barnes could possibly recover for the in rem

  claim/maritime lien, the bankruptcy discharge precluded any

  possible recover against Defendant Henry.         And one of the

  reasons the Court originally withdrew the MSJ was because of the

  likelihood at that time that the vessel—and therefore the

  maritime lien—would soon be released.6/        Without the maritime

  lien securing the vessel, then presumably there would not have



        6/ This also explains why the Court had previously—in March 2020—

  reinstated the older motion seeking to pierce the corporate veil. Although
  the Ninth Circuit appeal of Judge Watson’s ruling was pending, there was no
  imminent likelihood of the vessel (and maritime lien) being released. It was
  not until June 2020 that Plaintiff Barnes initiated the process of moving
  forward with the interlocutory sale.

                                    - 17 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 18 of 20   PageID #:
                                   10243


  been a way to adopt Judge Watson’s procedure (Plaintiff piercing

  the veil to enforce the in rem judgment secured by the maritime

  lien) without facing the potential for a double recovery of the

  same secured debt.     In light of the Court’s decision to now stay

  the sale and bond process (and thereby the release of the vessel

  and lien), and at the parties’ joint request, the Court finds

  that it would no longer be inefficient to move forward with

  deciding whether Plaintiff Barnes is entitled to pierce the

  corporate veil of Defendant SHR.

             The Court finds that, proceeding now with the MSJ to

  pierce the corporate veil could expedite Plaintiff Barnes’s

  recovery after the Ninth Circuit rules on the appeal of Judge

  Watson’s rulings.     In other words, if Plaintiff Barnes is

  successful in piercing the corporate veil, he could then quickly

  recover whatever the Ninth Circuit says he is entitled to

  recover, rather than having to wait for this Court to then

  commence the motions process at that time, which would take

  several more months before it could be determined what recovery

  Barnes might be entitled to.

             In sum, while Defendant AOE and Defendant Henry’s

  Opposition sets forth sound reasons for why the Court’s original

  decision made sense at the time, given the unique and fast-

  changing facts in this case, as well as the Ninth Circuit’s

  encouragement that the Court should act quickly to determine the

                                    - 18 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 19 of 20   PageID #:
                                   10244


  extent to which Plaintiff Barnes may be entitled to maintenance

  and cure, the Court finds that the Motion for Reconsideration

  should be GRANTED, and the proceedings with respect to piercing

  the veil should move forward.



                                 CONCLUSION

               For the foregoing reasons, the Court makes the

  following rulings:

     1. The proceedings on the bond and interlocutory sale are

        hereby STAYED pending the Ninth Circuit appeal addressing

        whether the commercial-use permit is appurtenant to the

        vessel.   Accordingly, the Court ADMINISTRATIVELY WITHDRAWS

        Plaintiff Barnes’s Motion for Interlocutory Sale, ECF No.

        680.

     2. The Court ORDERS Defendant Henry and Defendant AOE to pay a

        portion of the compensatory enhanced sanctions previously

        imposed by the Enhanced Sanctions Order, ECF No. 657, as

        detailed above.    The partial compensatory enhanced

        sanctions shall be for the amount of Custodial Costs paid

        by Plaintiff Barnes between August 29, 2019 (the date the

        Initial Sanctions Order was issued) and August 13, 2020

        (the date of issuance of this Order), as well as for any

        currently-owing Custodial Costs and the ongoing Custodial



                                    - 19 -
Case 1:13-cv-00002-ACK-WRP Document 739 Filed 08/13/20 Page 20 of 20     PageID #:
                                   10245


        Costs until the vessel is released or upon earlier Court

        order.

     3. Plaintiff Barnes’s Motion for Reconsideration, ECF No. 724,

        is GRANTED and the Motion for Summary Judgment to pierce

        the corporate veil, ECF No. 703, is hereby REINSTATED.             The

        Court sets that motion for hearing on October 15, 2020, at

        11:00 a.m.



             IT IS SO ORDERED.

             DATED:    Honolulu, Hawai`i, August 13, 2020.




                                     ________________________________
                                     Alan C. Kay
                                     Sr. United States District Judge




  Barnes v. Sea Hawaii Rafting, LLC, Kris Henry, M/V Tehani, et al., Civ. No.
  13-00002 ACK-RLP, Order (1) Granting Plaintiff’s Motion for Reconsideration,
  ECF No. 724, (2) Staying the Bond and Interlocutory Sale Process, and (3)
  Imposing Partial Enhanced Compensatory Sanctions Pursuant to the Enhanced
  Sanctions Order, ECF No. 657




                                     - 20 -
